      Case 4:21-cv-00738-HSG Document 17 Filed 07/21/21 Page 1 of 5




     ALLACCESS LAW GROUP
 1
      Irene Karbelashvili, State Bar Number 232223
 2    irene@allaccesslawgroup.com
      Irakli Karbelashvili, State Bar Number 302971
 3    irakli@allaccesslawgroup.com
     1400 Coleman Ave Ste F28
 4   Santa Clara, CA 95050
 5   Telephone: (408) 295-0137
     Facsimile:     (408) 295-0142
 6
     Attorneys for, Plaintiffs DIXIE HUSTON and JACKIE TONKEL
 7
 8
                                UNITED STATES DISTRICT COURT
 9
10                            NORTHERN DISTRICT OF CALIFORNIA

11                                       OAKLAND DIVISION
12
13
                                                      )   Case No. 21-cv-00738-HSG
14     DIXIE HUSTON et al.,                           )
                                                      )   STIPULATION AND ORDER
15
                            Plaintiff,                )   CONTINUING DEADLINE TO
16                                                    )   COMPLETE THE SETTLEMENT
                                                      )   MEETING AND REQUEST
17     REYNOLDS RESORTS - COSTANOA,                   )   MEDIATION UNDER GENERAL
       LLC,                                           )   ORDER NO. 56
18
                      Defendant.                      )
19                                                    )
                                                      )
20                                                    )
                                                      )
21
22
23
24
25
26
27
28


                                                  1
     STIPULATION AND ORDER
          Case 4:21-cv-00738-HSG Document 17 Filed 07/21/21 Page 2 of 5




 1            DIXIE HUSTON and JACKIE TONKEL (collectively, “Plaintiffs”) and
 2   REYNOLDS RESORTS - COSTANOA, LLC (“Defendant”) stipulate and request that the
 3   Court continue the settlement meeting deadline under the Court’s Scheduling Order and
 4   General Order No. 56 to August 19, 2021 and the deadline to request mediation to August 23,
 5   2021. There is good cause based on the following:
 6   1.       On January 29, 2021 Plaintiffs filed this disability access case alleging violations of the
 7   Americans with Disabilities Act and related California laws.
 8   2.       On April 2, 2021 Defendant filed its answer on Plaintiffs’ complaint. ECF No. 8.
 9   3.       On May 6, 2021 the Court continued the joint inspection deadline to May 29, 2021.
10   ECF No. 12.
11   4.       On June 7, 2021 the Court continued the joint inspection deadline to June 15, 2021.
12   5.       In anticipation of the joint site inspection, the parties exchanged their Rule 26 Initial
13   Disclosures.
14   6.       On June 15, 2021 the parties conducted a joint site inspection of the subject premises
15   during which Plaintiff’s expert took measurements and readings.
16   7.       Plaintiff’s expert generated an inspection report based on his findings and shared it with
17   Plaintiff’s counsel on July 19, 2021.
18   8.       The Scheduling Order requires that the settlement meting occur no later than 35 days
19   after the joint site inspection. Therefore, the current settlement meeting deadline is July 20,
20   2021.
21   9.       Plaintiffs will be able to participate in the settlement meeting once they have an
22   opportunity to review their expert’s report and confer with counsel.
23   10.      The deadline to request mediation is 42 days after the joint site inspection. Accordingly,
24   the current deadline is July 27, 2021.
25   11.      The parties need to first attend the settlement meeting before requesting mediation, if
26   mediation is necessary.
27
28


                                                        2
     STIPULATION AND ORDER
       Case 4:21-cv-00738-HSG Document 17 Filed 07/21/21 Page 3 of 5




 1
 2                                                        Respectfully submitted,
 3
     Dated: July 20, 2021                                 /s/ Irakli Karbelashvili
 4                                                        Irakli Karbelashvili, Attorney for
                                                          Plaintiffs DIXIE HUSTON and JACKIE
 5                                                        TONKEL
 6
 7   Dated: July 20, 2021                                 /s/ Stuart K. Tubis
                                                          Stuart K. Tubs, Attorney for
 8                                                        Defendant REYNOLDS RESORTS -
                                                          COSTANOA, LLC
 9
10
                                            Filer’s Attestation
11
            I, Irakli Karbelashvili, hereby attest that I received concurrence from the signatories in
12   the filing of this document.
13                                                 /s/ Irakli Karbelashvili
                                                   Irakli Karbelashvili
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
     STIPULATION AND ORDER
       Case 4:21-cv-00738-HSG Document 17 Filed 07/21/21 Page 4 of 5




 1                        DECLARATION IN SUPPORT OF STIPULATION
 2   I, Irakli Karbelashvili, hereby declare as follows:
 3          1. I am an attorney licensed to practice law in the State of California and I am admitted to
 4   practice before this Court. I am counsel of record for Plaintiffs. I submit this declaration pursuant
 5   to Local Rule 6-2 in support of the parties’ stipulation to continue the deadline to hold the
 6   settlement meeting and request mediation.
 7          2. I believe that the relief requested in this stipulation is necessary so that the parties
 8   remain in compliance with the scheduling order deadlines.
 9          3. This is the parties’ third request for a time modification from the Court. The parties
10   previously requested, on two separate occasions, a continuance of the joint site inspection
11   deadline. These stipulated requests were granted by the Court. The parties also stipulated,
12   without requesting a court order, to continue Defendant’s response deadline by not more than 30
13   days. ECF No. 7.
14          I declare under penalty of perjury under the laws of the United States of America that the
15   foregoing is true and correct. Executed on July 20, 2021 at Playa Vista, California.
16
17
                                                            /s/ Irakli Karbelashvili
18
                                                            Irakli Karbelashvili
19
20
21
22
23
24
25
26
27
28


                                                       4
     STIPULATION AND ORDER
       Case 4:21-cv-00738-HSG Document 17 Filed 07/21/21 Page 5 of 5




 1                                              ORDER
 2          Having reviewed the parties’ stipulation, and good cause appearing, the Scheduling Order

 3   deadlines are modified as follows:

 4          Deadline to Complete Settlement Meeting:           August 19, 2021

 5          Deadline to Request Mediation:                     August 23, 2021.

 6          This Order does not modify any other deadlines.

 7
            IT IS SO ORDERED.
 8
 9          Dated: 7/21/2021                                   _________________________
10                                                             United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   5
     STIPULATION AND ORDER
